DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to amendments filed on 01/18/2022.
Claim Objections
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fisher (US Pat. No. 5,507,485) in view of Henwood (US Pat. No. 5,792,001).
	As per claims 18 and 20, Fisher teaches a method of using a computing device to forecast the result of a golf stroke (Fig. 23 and col. 11, lines 65-67), the method comprising: storing golf course data in a memory (col. 10, lines 18-2, col. 11, lines 18-24, and col. 12, lines 7-8 data regarding golf course information is stored to allow for predictions); determining a player's current location on a current golf hole (col. 11, lines 5-15 and col. 12, lines 47-50 player sets a location for a shot which would be the player’s current location on the course displayed with the location used to make a predicted shot outcome with GPS (col. 7, lines 8-14) performing this automatically); determining an outcome of a golf non-putting stroke based on the golf course data stored in memory and the player's current location (col. 11, lines 5-15 and col. 12, lines 47-50 player sets a location for a shot which would be the player’s current location on the course displayed with the location used to make a predicted shot outcome); and displaying the outcome to the player on a display connected to the computing device (col. 10, lines 55-65 and col. 11, lines 5-15 outcome is displayed); wherein determining a player's current location on a golf hole comprises receiving location signals with a positioning receiver operatively connected to the computing device and determining the player's current location based on the locating signals (Fig. 5, item 35a and col. 7, lines 8-14 see GPS which is a form of radio location using satellites to determine the location of the player via the golf aid  (claim 1)); wherein determining an outcome of a golf non-putting stroke based on the golf course data comprises determining the likely result of the non-putting stroke (Fig. 20 and col. 9, lines 8-11 and col. 10, lines 25-26 player performance data is stored in a computer readable memory for the purpose of recreating a golf game and for allowing predictions to forecast a result of a golf stroke).  Fisher does not teach wherein said likely result takes into account vibration or acoustic information gathered by a sensor within a golf club.  However, Henwood teaches a golf aid (abstract) comprising a vibration sensor within a golf club head (Fig. 1A, items 29 and 30) which determines the nature to the hit based on vibrations (abstract).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the teachings of Fisher with Henwood, since by including a vibration sensor, such as found in Henwood, the system of Fisher is able to determine if a hit was good in the first place and therefore further modify a prediction since a good hit would be similar to past good hits while a bad hit would be indicated as a predicted bad performance thereby providing quick feedback without requiring a golfer to walk to the ball.
Claims 19 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fisher (US Pat. No. 5,507,485) in view of Foley (US Pat. No. 5,487,542).
As per claims 19 and 21, Fisher teaches a golf aid (Fig. 23 and col. 11, lines 65-67) comprising: memory for storing performance data (Fig. 20 and col. 9, lines 8-11 and col. 10, lines 25-26 player performance data is stored in a computer readable memory for the purpose of recreating a golf game and for allowing predictions to forecast a result of a golf stroke); a processor to determine a selected club (col. 10, line 63 to col. 11, line 15 and col. 11, lines 36-37 for a shot a player may select a number of clubs in order to receive a predicted result based on the club selected and the shot) and to determine a range of probable outcomes of a golf stroke based on the selected club and the performance data stored in memory (col. 11, lines 5-15 and col. 12, lines 47-50 determines a probable outcome of the prediction request); and a display to display the range of probable outcomes of the golf stroke (col. 10, lines 55-65 and col. 11, lines 5-15 outcome is displayed);wherein the processor is configured to record the golf strokes taken by one or more players (col. 12, lines 29-35 stroke information is recorded such as current location of the ball after a hit), the golf stroke data including the location of a golf stroke (col. 8, lines 1-22 and col. 12, lines 29-35 location information regarding when a stroke happens and the current location of a ball is determined thereby providing location of the stroke and the resulting location of the ball after), the club used for the golf stroke (col. 11, lines 33-48 player history data includes which club was used including ranges of the hits using the club), the hole being played (col. 11, lines 48-51 see historical data by course or hole), the time of the golf stroke (col. 11, lines 33-48 player history data includes which club was used including ranges of the hits using the club with a graph including timing aspects meaning the system recorded a time for the stroke in order to present the stroke information in a time-series chart), and the identity of the player making the golf stroke (Fig. 20 see information regarding course history stored in association with player identifiers) and position information of the golf aid upon receiving the stroke and upon activation by a golfer by way of a handheld unit containing radio location position information (Fig. 5, item 35a and col. 7, lines 8-14 see GPS which is a form of radio location using satellites to determine the location of the player via the golf aid  (claim 1)).  Fisher does not teach wherein an interface configured to receive a signal emitted by the selected club indicating that a golf stroke has been taken with the selected club, the emitted signal generated in response to an output of a plurality of sensors at the selected club configured to detect a ball strike.  However, Foley teaches a telemetry capable golfing club which identifies the golf club to a computer system (abstract) based on a detected stroke via an impact with the ball (col. 1, line 61 to col. 2, line 8 and col. 3, lines 5-9) which is detected via an impact sensor within the club (Fig. 3B and 3D, item 54).  Hence, it would have been obvious to one of ordinary skill in the art at the time of invention to have combined the teachings of Fisher with Foley, since by including the automatic communication feature of the golf clubs in Foley with Fisher the system of Fisher would be able to record when a stroke happens with more accuracy without requiring a player’s input thereby avoiding potential misidentification of which club is used and by which player and the possibility of strokes not being recorded thereby allowing for more accurate predictions using better player history.
Allowable Subject Matter
Claims 4-17 are allowed.  The combination of features is a non-obvious modification of the indicated prior art including the features of the golf aid predicting golf shot outcomes based on received information of a club using sensors which detect unique tones associated with that club.  As a whole this is non-obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reeves (US Pat. No. 5,740,077) teaches a golf data system comprising a portable device which stores golf course data, determines a user's location, and stores data regarding user's golf stroke information.
Foley (US Pat. No. 5,487,542) teaches a golf game device for recording score in a game via wireless communication with a golf club.
J. W. Evans (US Pat. No. 3,270,564) teaches a golf club which measures information regarding a swing of the club.
Barber (US Pat. No. 5,245,537) teaches a golf system comprising a portable device and related computer system storing golf course data and play history for the purpose of distance tracking, club selection, and performance statics of a player by keeping track of a player’s movement in the game and to accept club input.  The device further providing recommendations based on the distance.
Bonito et al. (US Pat. No. 5,095,430) teaches a golf cart computer system storing course information and player game history.
Garn (US Pat. No. 5,873,797) teaches a system for tracking the position of a cart on a golf course in order to track a ball.
Candor (US Pat. No. 3,937,466) teaches a kit for simulating a hole in a game of golf in order to allow a golf to study the hole for performance increase in an actual game.
Burrows (US Pat. No. 6,422,951 B1) teaches a golf club, such as a metal or wood type, produces a unique sound when impacting with a ball.
Lobsenz (US Pat. No. 6,030,109) teaches a golfing system which detects a hit of a golf club with a ball based on the sound of the impact.
Ragan (US Pat. No. 4,283,057) teaches a golf club with a hole in the head to produce a whistle during a swing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        9/20/2022